Name: 2007/566/EC: Council Decision of 23 July 2007 on the signing and the provisional application of an Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area and four related agreements
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  information and information processing
 Date Published: 2007-08-25

 25.8.2007 EN Official Journal of the European Union L 221/1 COUNCIL DECISION of 23 July 2007 on the signing and the provisional application of an Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area and four related agreements (2007/566/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with the second sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Following their accession to the European Union, the Republic of Bulgaria and Romania (EEA Applicant Countries) have applied to become Contracting Parties to the Agreement on the European Economic Area (EEA Agreement) pursuant to Article 128 thereof. (2) To that end, the Commission has negotiated, on behalf of the European Community and its Member States, with Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the EEA Applicant Countries an Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area and four related agreements, being: (i) Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning a Cooperation Programme for Economic Growth and Sustainable Development in Bulgaria; (ii) Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning a Cooperation Programme for Economic Growth and Sustainable Development in Romania; (iii) Additional Protocol to the Agreement between the European Economic Community and Iceland consequent on the accession of the Republic of Bulgaria and Romania to the European Union; and (iv) Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway consequent on the accession of the Republic of Bulgaria and Romania to the European Union. (3) The negotiations were concluded on 29 March 2007. (4) Subject to their possible conclusion at a later stage, the said agreements should be signed on behalf of the European Community. (5) Pending the completion of the procedures required to bring them into force and in order to maintain the good functioning of the internal market within the European Economic Area, the said agreements should be applied on a provisional basis pursuant to Agreements in the form of an Exchange of Letters between the European Community and Iceland, the Principality of Liechtenstein and the Kingdom of Norway, respectively, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community, the following agreements, subject to their conclusion at a later stage:  Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area,  Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning a Cooperation Programme for Economic Growth and Sustainable Development in Bulgaria,  Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning a Cooperation Programme for Economic Growth and Sustainable Development in Romania,  Additional Protocol to the Agreement between the European Economic Community and Iceland consequent on the accession of the Republic of Bulgaria and Romania to the European Union, and  Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway consequent on the accession of the Republic of Bulgaria and Romania to the European Union. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community, Agreements in the form of an Exchange of Letters between the European Community and Iceland, the Principality of Liechtenstein and Norway, respectively, concerning the provisional application of the Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area and four related agreements. Pending their entry into force, the said agreements shall be applied on a provisional basis from the first day of the first month following the date on which the last of these Exchanges of Letters has been completed. However, the provisions of the Additional Protocol to the Agreement between the European Economic Community and Iceland consequent on the accession of Bulgaria and Romania to the European Union and of the Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway consequent on the accession of the Republic of Bulgaria and Romania to the European Union in relation to new and modified tariff quotas applicable to imports into the Community of certain fish and fishery products originating in Iceland and Norway shall be applied on a provisional basis from the first day of the second month following the date on which the last of the Exchanges of Letters has been completed. Article 3 The texts of the Agreement on the participation of the Republic of Bulgaria and Romania in the European Economic Area and of the four related agreements as well as the Agreements in the form of an Exchange of Letters concerning their provisional application are attached to this Decision. Done at Brussels, 23 July 2007. For the Council The President L. AMADO